Citation Nr: 0120632	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently rated 20 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967, from November 1968 to February 1970 and from March 1970 
to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO decision which granted 
service connection for residuals of a right ankle fracture 
with a 20 percent evaluation.  The veteran appeals for a 
higher evaluation.  A videoconference hearing was held before 
the undersigned Member of the Board in June 2001.  

It is noted that the 20 percent rating assigned for residuals 
of a right ankle fracture is the initial rating assigned.  
Pursuant to the holding in Fenderson v. West, 12 Vet. App. 
119 (1999), therefore, the Board will consider whether 
"staged ratings" are warranted.  This can be done without 
prejudice to the veteran as it has been shown from the 
documents sent to the veteran that the RO has considered all 
pertinent evidence for the entire time in question.  


FINDINGS OF FACT

1.  All appropriate development needed for deciding this 
claim has been received or obtained by the RO.

2.  The veteran's right ankle disability is currently 
manifested by subjective complaints of swelling and pain; 
limitation of motion of the right ankle is marked.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for a right ankle disability have not been met. 38 U.S.C.A. § 
1155, (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096- 2099 
(2000)(to be codified as amended at 38 U.S.C. § 5100 et. 
seq.); 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5271 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans' Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  This 
law removed the well-grounded claim requirement for the VA's 
assistance in development of claims.  In this regard, as to 
the issue considered herein, it is concluded that the 
requirements of the VCAA have been satisfied.  The veteran 
has been provided with notice of evidence required.  There 
have been appropriate examinations as to this issue, and 
there is no indication that there are additional records that 
ought to be received.  Thus, as to this issue, the Board 
concludes that it may proceed.  He has been offered the 
opportunity to submit additional evidence, and in the 
documents, including the statement of the case, has been 
informed of the basis of the denial of the claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  Although regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole history, the 
present level of disability is of primary concern. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  As noted, in light of 
Fenderson, supra, all pertinent evidence will be considered.  

Marked limitation of motion of the ankle warrants a 20 
percent evaluation under Diagnostic Code 5271.  When there is 
moderate limitation of motion of the ankle, a 10 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2000).  

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. §  4.71a, Code 5270 (2000).  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, manifested by malunion, with marked knee or ankle 
disability warrants a 30 percent evaluation, while malunion 
with moderate knee or ankle disability warrants a 20 percent 
rating.  Malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2000).  Nonunion of the tibia 
and fibula of either lower extremity warrants a 40 percent 
evaluation if there is loose motion requiring a brace.  Id.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritic changes and some limitation of motion objectively 
confirmed, a 10 percent rating is may be assigned.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5010-5003.  

38 C.F.R. § 4.71, Plate II provides that full dorsiflexion of 
the ankle is to 20 degrees and full plantar flexion of the 
ankle is to 45 degrees.  

Historically, the veteran filed a claim for service 
connection for residuals of a right ankle fracture in 
November 1998.  In a July 1999 decision, the RO granted 
service connection for his right ankle disorder with a 20 
percent evaluation.  The veteran contends that he is entitled 
to a higher evaluation for his service-connected disability.  

A medical board report dated in February 1971 reflects that 
the veteran sustained an injury to his right ankle in 1969 
during active duty.  His symptoms included swelling and pain.  
X-ray studies of the right ankle revealed a fracture.  
Excision of a right ankle spur was conducted in September 
1970.  The veteran continued to complain of pain in the right 
ankle with ambulation and physical activity.  The diagnosis 
was degenerative arthritis of the right ankle.  It was 
determined that the veteran could not continue to perform his 
military duties due to his right ankle disability and a 
discharge was recommended.  

Private post-service medical records dated from March 1996 to 
April 1997 are entirely negative for treatment, diagnosis or 
complaints related to a right ankle disorder.  

A May 1997 VA general medical examination report contains no 
reference to any abnormality of the right ankle.  Physical 
examination and review of systems notes no ankle edema.  

On VA examination in May 1999, the veteran complained of 
constant pain in the right ankle with swelling, giving way, 
and lack of endurance.  He took pain medication which reduced 
the severity of his pain and gave him some degree of relief.  
Flare-ups of pain, which were 10/10 in severity, occurred 
once or twice per week.  He stated that he was unable to walk 
during periods of flare-ups.  He used a cane for support.  He 
denied subluxation or dislocation.  Physical examination of 
the right ankle revealed dorsiflexion of 10 degrees, with 
pain and plantar flexion of 40 degrees with pain.  
Visualization of the right ankle showed a normal-appearing 
ankle, expect for dry skin on the plantar aspect.  Palpation 
of the ankle was essentially normal.  Movement of the ankle 
in all directions elicited tenderness.  The diagnosis 
included residual of a right ankle fracture.  

During the June 2001 videoconference hearing, the veteran 
testified regarding his history of a right "foot" injury 
during active duty and subsequent surgery.  He stated that he 
used a cane due to difficulty with mobility.  He related that 
he had degenerative arthritis throughout his body, including 
in the right ankle.  He said that he had constant pain and 
swelling of the right ankle.  He indicated that he took pain 
medication for a variety of ailments including, for back, 
leg, foot disorders as well as for his right ankle condition.  

The Board notes that the veteran's right ankle disability is 
currently assigned a 20 percent evaluation under Diagnostic 
Code 5271.  This is the highest evaluation afforded under 
this diagnostic code.  The only higher evaluation afforded 
for an ankle disability is under Diagnostic Code 5270, which 
requires ankylosis of the joint; however, there is no medical 
evidence to support a finding of ankylosis of the right 
ankle.  Thus, a rating in excess of 20 percent under Code 
5270 is not warranted.  

Further, the Board notes that there is no clinical evidence 
supporting a finding of nonunion or malunion of the tibia and 
fibula under Code 5262.  Specifically, the veteran denied 
symptoms of subluxation or dislocation during the 1999 VA 
examination and although earlier X-ray studies showed 
evidence of degenerative arthritis there was no mention of 
nonunion or malunion.  Moreover, on VA examination conducted 
in 1997, no symptoms relative to the right ankle were 
reported.  As such, a rating in excess of 20 percent would 
not be warranted under Code 5262.  

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 20 percent under Diagnostic Codes 5262, 
5270, or 5271.  As noted above, VA examinations revealed no 
malunion or nonunion, no ankle ankylosis, and no more than 
marked limitation of motion of the ankle.  Accordingly, the 
Board finds that the functional limitation due to pain is 
contemplated in the current assigned 20 percent rating and 
indicia of a higher rating, such as atrophy, muscle wasting, 
incoordination, weakness, excess fatigability, etc., are not 
shown.  

In sum, there is no basis for a rating in excess of 20 
percent for the veteran's residuals of a right ankle fracture 
under any applicable diagnostic code.  Moreover, the evidence 
shows the condition has remained no more than 20 percent 
disabling at all times since the effective date of service 
connection.  Fenderson, supra.  As the preponderance of the 
evidence is against the veteran's claim for a higher rating 
for residuals of a right ankle fracture, the benefit-of- the-
doubt doctrine is inapplicable, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for residuals of a right 
ankle fracture is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

